Order of Appellate Division affirmed. This is an action of contract brought by the former wife of the defendant on an execution issued from the Middlesex Probate Court. The trial judge in the District Court denied most of the plaintiff’s requests for rulings and found for the defendant. The Appellate Division took the view, for reasons stated in its opinion, that the trial judge erred in finding that the defendant sustained the burden of proving payment of the execution. The Appellate Division, however, on other grounds entered an order dismissing the report. It is well established that the judge’s findings are conclusive if there was any evidence to support them. Piekos v. Bachand, 333 Mass. 211. We are of opinion from the evidence reported that the trial judge was warranted in finding that the defendant did sustain the burden of proving payment of the execution. Accordingly, we see no point in discussing the basis on which the Appellate Division dismissed the report. We see no error in the denial of the plaintiff’s requests for rulings. Most of them were inapplicable because they were based on facts contrary to the findings of the trial judge and therefore require no discussion by us.